DETAILED ACTION
In response to communication filed on 7/5/2018.
Claims 1-41 are pending.
Claims 1-41 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/5/2018, 8/30/2018, 8/25/2020, and 11/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 recites the limitation "the respective UL resource sets.”  There is insufficient antecedent basis for this limitation in the claim and it is unclear to what UL resource sets are being referred to.  For the purposes of examination, respective UL resource sets shall be interpreted as UL resources configured for the further user equipment.
Regarding claim 6, the limitation “a respective UL resource sets corresponding to at least one non-current operational state of the communication network are overlapping” is indefinite because it is unclear to what is a non-current operational state of the communication network and how this relates to UL resources to be overlapping.  For the purposes of examination, the limitation will be interpreted as an instance where resources can be shared by multiple UEs.
Regarding claim 8, the limitation “at least two of the selectable UL resource sets differ with respect to their cardinality” is indefinite because it is unclear to what the UL resource sets differ from since cardinality is defined to as referring to a number of elements.
	Regarding claim 13, the limitation “each UL resource represents a positively or negatively valued acknowledgement, optionally combined with a restriction to a specific portion of the DL transmission and/or further information” is indefinite because the claim scope is not limited by any claim language that suggests or makes optional but does not require the steps to be performed, or in this case, information that is combined.  Refer MPEP 2111.04.  For the purposes of examination, the limitation will not be seen as necessary unless specifically required.

	Regarding claim 26, the limitation “at least two of the selectable UL resource sets differ with respect to their cardinality” is indefinite because it is unclear to what the UL resource sets differ from since cardinality is defined to as referring to a number of elements.
	Regarding claim 31, the limitation “each UL resource represents a positively or negatively valued acknowledgement, optionally combined with a restriction to a specific portion of the DL transmission and/or further information” is indefinite because the claim scope is not limited by any claim language that suggests or makes optional but does not require the steps to be performed, or in this case, information that is combined.  Refer MPEP 2111.04.  For the purposes of examination, the limitation will not be seen as necessary unless specifically required.
Claim 34 recites the limitation "the operational mode.”  There is insufficient antecedent basis for this limitation in the claim and it creates confusion to whether this is supposed to be the claimed operational state.  For the purposes of examination, operational state and operational mode will be considered the same.
Claim 36 recites the limitation "the assignment.”  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites that the communication system of claim 1 further comprises of the base station, which is already noted as being within a cellular network that the system communicates with.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim further limits that the system of claim 18 further comprises of the UE and the UE is configured to communicate with the base station, however this limitation is already inherently present in claim 1 by specifically noting that the base station’s processing circuitry is configured to transmit user data to the UE and receive control information from the UE.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites that the communication system of claim 24 further comprises of the UE, which is already claimed within claim 24 for the system comprising of a UE.  Applicant may cancel the claim(s), amend the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7,13,14,16-25,31-33, and 35-41are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US Pub. 2015/0163793)(H1 hereafter).

Regarding claims 1,21,24 and 40, H1 teaches a communication system [refer Fig. 34] including a host computer (i.e. base station)[refer Fig. 34; 110][paragraph 0232] comprising: processing circuitry (i.e. processor)[refer Fig. 34; 112] configured to provide user data [paragraph 0053]; and 
a communication interface (i.e. RF Unit)[refer Fig. 34; 116] configured to forward the user data to a cellular network [paragraph 0052] for transmission to a user equipment, UE [refer Fig. 34; 120][paragraph 0201], the cellular network comprises a base station [refer Fig. 34; 110][paragraph 0055] having a radio interface and processing circuitry [refer Fig. 34; 110], the base station's processing circuitry configured to:

assign radio resources (i.e. downlink scheduling via PDCCH) to be used for transmitting a downlink, DL, transmission with the user data to the UE [refer Fig. 33; 3320][paragraph 0201]; 
transmit an acknowledgement resource indication (i.e. ACK/NACK resources), ARI [paragraph 0117], to the wireless device [refer Fig. 33; 3320], the ARI indicating one of the configured collections of UL resources to be used for receiving control information associated with the DL transmission (PUCCH resources to be used to transmit ACK/NACK signal is obtained by PUCCH resource configuration of step 3310 and resource indication information of step 3320)[paragraph 0201]; and 
receive the control information (i.e. ACK/NACK transmission)[refer Fig. 33; 3340][paragraph 0201] from the UE on at least a subset (i.e. at least one) of the indicated collection of UL resources [paragraph 0213], the indicated collection of UL resources comprises a plurality of selectable UL resource sets [paragraph 0206] and the control information is received on one of the UL resource sets which corresponds to an operational state of the communication network (acknowledging or negatively acknowledging reception of downlink occurs on PUCCH resources [paragraph 0201], the PUCCH resources explicitly indicated by different states that are directly linked to a plurality of PUCCH resources [paragraph 0214][refer Table 17]).  

Regarding claim 2, H1 teaches the obtaining of a configuration of the collections of UL resources comprises determining (i.e. assigning) the configuration [paragraph 0207].  



Regarding claim 4, H1 teaches the obtaining of a configuration of the collections of UL resources comprises receiving information from a different node (i.e. base station) of the communication network [paragraph 0207].  

Regarding claim 5, H1 teaches the base station's processing circuitry is further configured to: 
assign radio resources to be used for transmitting a DL transmission to a further user equipment [paragraph 0206]; and 
transmit an ARI to the further user equipment (PUCCH resources to be used to transmit ACK/NACK signal is obtained by PUCCH resource configuration of step 3310 and resource indication information of step 3320 [paragraph 0201], the base station communicates with multiple UEs [paragraph 0202]), the ARI indicating a different one of the configured collections of UL resources to be used for receiving control information associated with the DL transmission to the further user equipment [paragraph 0207], 
in the indicated collection of UL resources, the respective UL resource sets corresponding to a current operational state (i.e. acknowledgement or negative acknowledgement) of the communication network (acknowledging or negatively acknowledging reception of downlink occurs on PUCCH resources [paragraph 0201], the PUCCH resources explicitly indicated by different states that are directly linked to a plurality of PUCCH resources [paragraph 0214][refer Table 17]) are disjoint (i.e. different)[paragraph 0213].  



Regarding claims 7 and 25, H1 teaches the control information comprises acknowledgement information associated with the DL transmission [paragraph 0201].  

Regarding claims 13 and 31, H1 teaches in the UL resource set on which the control information is transmitted [paragraph 0201], each UL resource represents a positively or negatively valued acknowledgement (i.e. ACK/NACK)[paragraph 0213], optionally combined with a restriction to a specific portion of the DL transmission and/or further information [paragraph 0058].  

Regarding claims 14 and 32, H1 teaches the UL resources are distinguishable by at least one of: time, frequency, code [paragraph 0116].  

Regarding claims 16 and 35, H1 teaches the ARI is transmitted in a message (i.e. signaling) comprising additional information (resource indication information is transmitted by the base station that includes an offset and index and using a field additionally defined in the DCI)[paragraph 0201].  

Regarding claims 17 and 36, H1 teaches said message comprises the ARI and the assignment [paragraph 0207].  

Regarding claim 18, H1 teaches further including the base station [refer Fig. 34; 110].  



Regarding claims 20,23 and 39, H1 teaches the processing circuitry of the host computer is configured to execute a host application (i.e. procedures implemented by the processor), thereby providing the user data [paragraph 0232]; and 
the UE comprises processing circuitry configured to execute a client application (i.e. procedures implemented by the processor) associated with the host application (i.e. in communication with the base station)[paragraph 0232].

Regarding claim 22, H1 teaches at the base station, transmitting the DL transmission with the user data [paragraph 0201].

Regarding claim 37, H1 teaches further including the UE [refer Fig. 34; 120][paragraph 0232].  

Regarding claim 38, H1 teaches the cellular network further includes a base station [refer Fig. 34; 110] configured to communicate with the UE [paragraph 0232].

Regarding claim 41, H1 teaches at the UE, receiving the user data from the base station [paragraph 0053].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-10,12,26-28 and 30 rejected under 35 U.S.C. 103 as being unpatentable over H1 in view of Ren et al. (US Pub. 2015/0043433)(R1 hereafter).


	R1 discloses that for HARQ feedback, eight resources are divided into four resource sets, each with two resources [paragraph 0019], a configuration can allow for different resource groups to share some of same resource sets, such as resource sets 1-4 being in resource group 1, and resource sets 3-6 being in resource group 2 (i.e. different size of resource sets)[paragraph 0029].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate the configuration of different resource groups with shared resource sets as taught by R1.  One would be motivated to do so to provide improved resource allocation that minimizes the amount of PUCCH resources while maintaining low resource collision [refer R1; paragraph 0006].

Regarding claims 9 and 27, H1 fails to disclose in the indicated collection of UL resources, a first UL resource set comprises UL resources in addition to those of a second UL resource set.  
	R1 discloses that for HARQ feedback, eight resources are divided into four resource sets, each with two resources [paragraph 0019], a configuration can allow for different resource groups to share some of same resource sets, allowing user terminals to be configured to share particular resource sets [paragraph 0029].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate the configuration of different resource groups with shared resource sets as taught by R1.  One would be motivated to do so to provide improved resource allocation that minimizes the amount of PUCCH resources while maintaining low resource collision [refer R1; paragraph 0006].


	R1 discloses that for HARQ feedback, eight resources are divided into four resource sets, each with two resources [paragraph 0019], a configuration can allow for different resource groups to share some of same resource sets, allowing user terminals to be configured to share particular resource sets [paragraph 0029].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate the configuration of different resource groups with shared resource sets as taught by R1.  One would be motivated to do so to provide improved resource allocation that minimizes the amount of PUCCH resources while maintaining low resource collision [refer R1; paragraph 0006].

Regarding claims 12 and 30, H1 fails to disclose each configured collection of UL resources comprises two or more selectable UL resource sets.  
	R1 discloses that for HARQ feedback, eight resources are divided into four resource sets, each with two resources [paragraph 0019], a configuration can allow for different resource groups to share some of same resource sets, allowing user terminals to be configured to share particular resource sets [paragraph 0029].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate the configuration of different resource groups with shared resource sets as taught by R1.  One would be motivated to do so to provide improved resource allocation that minimizes the amount of PUCCH resources while maintaining low resource collision [refer R1; paragraph 0006].

Claims 15 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over H1 in view of Li et al. (US Pub. 2014/0226543)(L1 hereafter).

Regarding claims 15 and 34, H1 fails to disclose the base station's processing circuitry is further configured to determine the operational state of the communication network and select, based thereon, the UL resource set to be used for receiving the control information.  
	L1 discloses that a number of bits needed to be fed back in the uplink as ACK/NACK can be based on the number of downlink sub-frames using uplink-to-downlink ratio configurations [paragraph 0022], the more component carriers configured for the UE to receive, the more bits needed for uplink feedback [paragraph 0024].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate ACK/NACK feedback modes based upon configurations for a UE as taught by L1.  One would be motivated to do so to provide balance of downlink performance and uplink resource overhead [refer L1; paragraph 0006]. 

Claims 11 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over H1 in view of R1, as applied to claim 9, in further view of L1.

Regarding claims 11 and 29, H1 teaches the operational states represent acknowledgement feedback modes (i.e. ACK or NACK)(acknowledging or negatively acknowledging reception of downlink occurs on PUCCH resources)[paragraph 0201].	
However H1 fails to disclose that the first UL resource set corresponds to a regular acknowledgement feedback mode; and 
the second UL resource set corresponds to a compressed acknowledgement feedback mode.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate ACK/NACK feedback modes based upon configurations for a UE as taught by L1.  One would be motivated to do so to provide balance of downlink performance and uplink resource overhead [refer L1; paragraph 0006]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung et al. (US Pub. 2018/0132264) discloses determining uplink resource for transmission of HARQ-ACK based on transmission blocks and time resource units [paragraph 0052].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412


/JAMAL JAVAID/Primary Examiner, Art Unit 2412